      Case 6:20-cv-00980-ADA Document 21 Filed 03/26/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A        §
BRAZOS LICENSING AND               §    CIVIL ACTION 6:20-cv-00980-ADA
DEVELOPMENT,                       §    CIVIL ACTION 6:20-cv-00981-ADA
          Plaintiff,               §    CIVIL ACTION 6:20-cv-00982-ADA
                                   §    CIVIL ACTION 6:20-cv-00984-ADA
v.                                 §    CIVIL ACTION 6:20-cv-00985-ADA
                                   §
CANON INC.,                        §
          Defendant.               §
                                   §




                                   1
         Case 6:20-cv-00980-ADA Document 21 Filed 03/26/21 Page 2 of 4




           JOINT MOTION FOR EXTENSION OF UPCOMING DEADLINES

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

and Defendant Canon Inc. (“Canon”) file this Joint Motion for Extension of Upcoming Deadlines

and respectfully show the following:

       On October 19, 2020, WSOU filed Complaints for Patent Infringement. See Case No.

6:20-cv-00980, Dkt. 1; Case No. 6:20-cv-00981, Dkt. 1; Case No. 6:20-cv-00982, Dkt. 1; Case

No. 6:20-cv-00984, Dkt. 1; Case No. 6:20-cv-00985, Dkt. 1. On March 15, 2021, Canon filed

Motions to Dismiss for Failure to State a Claim under Federal Rule of Civil Procedure 12(b)(6)

(“Motion to Dismiss”) and Answers. See Case No. 6:20-cv-00980, Dkts. 16 & 17; Case No.

6:20-cv-00981, Dkts. 13 & 14; Case No. 6:20-cv-00982, Dkts. 13 & 14; Case No. 6:20-cv-

00984, Dkts. 13 & 14; Case No. 6:20-cv-00985, Dkts. 13 & 14. WSOU’s deadlines to respond

to the Motions to Dismiss is Monday, April 12, 2021. See Text Orders dated March 18, 2021.

       WSOU’s deadline to file an amended pleading is currently Monday, April 5, 2021.

Fed. R. Civ. P. 15(a)(1)(B). WSOU requests a one-week extension of its deadline to file

amended pleadings so that its deadline will coincide with its April 12, 2021 deadline to respond

to the Motions to Dismiss. Canon does not object to this request.

       Absent leave of Court, Canon’s deadline to file third-party Complaints is Monday,

March 29, 2021. Fed. R. Civ. P. 14(a). Canon requests a two-week extension of this deadline

so that it can continue to evaluate whether it will be necessary to file any third-party

Complaints in these cases. WSOU does not object to this request.

        Based on the foregoing, WSOU respectfully requests the Court extend the deadline

for it to file an amended pleading by an additional 7 days, up to and including April 12, 2021,

and Canon respectfully requests that the Court extend the deadline for it to file a third-party

Complaint by 14 days, up to and including April 12, 2021.
                                              2
         Case 6:20-cv-00980-ADA Document 21 Filed 03/26/21 Page 3 of 4




Dated: March 26, 2021                         Respectfully Submitted,

/s/ Jonathan K. Waldrop                       /s/ John M. Jackson
Jonathan K. Waldrop (CA Bar No. 297903)       John M. Jackson (Texas Bar No. 24002340)
(Admitted in this District)                   jjackson@jw.com
jwaldrop@kasowitz.com                         JACKSON WALKER, LLP
Darcy L. Jones (CA Bar No. 309474)            2323 Ross Avenue, Suite 600
(Admitted in this District)                   Dallas, TX 75201
djones@kasowitz.com                           Tel: (214) 953-6000
Marcus A. Barber (CA Bar No. 307361)          Fax: (214) 953-5822
(Admitted in this District)
mbarber@kasowitz.com                          Richard F. Martinelli (pro hac vice pending)
John W. Downing (CA Bar No. 252850)           rmartinelli@orrick.com
(Admitted in this District)                   Joseph A. Calvaruso (pro hac vice pending)
jdowning@kasowitz.com                         jcalvaruso@orrick.com
Heather S. Kim (CA Bar No. 277686)            ORRICK, HERRINGTON & SUTCLIFFE LLP
(Admitted in this District)                   51 West 52nd Street
hkim@kasowitz.com                             New York, NY 10019-6142
Jack Shaw (CA Bar No. 309382)                 Tel: (212) 506-5000
(Admitted in this District)                   Fax: (212) 506-5151
jshaw@kasowitz.com
KASOWITZ BENSON TORRES LLP                    Attorneys for Defendant
333 Twin Dolphin Drive, Suite 200             Canon Inc.
Redwood Shores, California 94065
Telephone: (650) 453-5170
Facsimile: (650) 453-5096
Mark D. Siegmund (TX Bar No. 24117055)
mark@waltfairpllc.com

LAW FIRM OF WALT FAIR, PLLC
1508 N. Valley Mills Drive
Waco, TX 76710
Telephone: (254) 772-6400
Facsimile: (254) 772-6432

Attorneys for Plaintiff
WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
DEVELOPMENT




                                          2
         Case 6:20-cv-00980-ADA Document 21 Filed 03/26/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of March, 2021, the foregoing document was filed

electronically with the Clerk of the Court via the Court’s CM/ECF system which will send

notification of such filing and constitute service upon all counsel of record who have registered as

Filing Users. Any other known counsel of record will be served with a copy of the foregoing

document via email.

                                                             /s/ John M. Jackson
                                                             John M. Jackson




                                                3
